                                       THE LAW OFFICES OF
                             SCOTT A. KORENBAUM
                                    11 Park Place, Suite 914
                                   New York, New York 10007
                             Tel: (212) 587-0018    Fax: (212) 658-9480


                                                    October 30, 2020


BY ECF

Hon. Kiyo A. Matsumoto
United States District Court
Eastern District of New York
225 Cadman Plaza East, Rm. S905
Brooklyn, New York 11201

              Re:     Benny v. City of Long Beach, et al.
                      20-CV-1908 (KAM) (ST)
                      Request for Oral Argument

Dear Judge Matsumoto:

       The Law Offices of Frederick K. Brewington and I represent Mr. Ricky Joshua Benny.
We request oral argument in connection with the defendants’ motion to dismiss the Complaint,
pursuant to Fed. R. Civ. Proc. 12(b)(6).

       Thank you for your consideration of this request.

                                                             Respectfully submitted,

                                                            Scott A. Korenbaum
                                                             Scott A. Korenbaum

SAK:sak

cc: All Counsel (by ECF)
